DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/19/2020 and 10/20/2021 were considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 11, 12, 15, 16, 17, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Harding et al. (US 2019/0194535, example 2), (hereinafter Harding Ex 2),  in view of Harding et al. (US 2019/0194535), further in view of Gruber (US 2009/0201462).
Regarding Claim 1, Harding Ex 2 discloses a contact lens (Paragraphs 0221 and 0230, contact lens), comprising: at least one color changeable region (Paragraph 0443, Fig. 6), wherein the color changeable region comprises at least one photoluminescence material (Paragraph 0443, Fig. 6);  wherein a wavelength of the photoluminescence material having a maximum radiation intensity (Paragraph 0443, Fig. 6, the peak of the photoluminescence emission is at approximately 555 nm) is WEmMx, an average transmittance in a, 
wavelength range of 400 nm - 700 nm of the color changeable region (Paragraph 0443, Fig. 6, the peak of the photoluminescence emission is at approximately 500 nm-700 nm) is T4070, 
a size of a total area of the color changeable region is AC, a size of a total area of the contact lens is AL, and the following conditions are satisfied:
400 nm s ≤ WEmMx ≤ 600 nm (Paragraph 0443, Fig. 6, the peak of the photoluminescence emission is at approximately 555 nm);
Harding Ex 2 does not specifically disclose 85% ≤ T4070.
However Harding discloses 85% ≤ T4070 (Paragraph 0200, within wavelength ranges of ~530 to ~565, may have a transmittance of less than about 85% and less than about 80%) for the purpose of assisting an individual with impaired visual ability to better discern colors. 
Harding Ex 2 does not specifically disclose 0.001 ≤ AC/AL ≤ 1.0.
However Gruber, in the same field of endeavor, teaches 0.001 ≤ AC/AL ≤ 1.0 (Paragraph 0045, lines 20-25, photoluminescent material is applied only to the top half of the lenses Fig. 6A, 103 and 104, or AC/AL=0.50) for the purpose of direct light only to a portion of the retina of the wearer.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the contact lens of Harding Ex 2 with the 85% ≤ T4070 of Harding with the 0.001 ≤ AC/AL ≤ 1.0 of Gruber, for the purpose of assisting an individual with impaired visual ability to better discern colors while directing light only to a portion of the retina of the wearer.
Regarding Claim 11, Harding Ex 2, in view of Harding, further in view of Gruber and Harding further discloses wherein a weight percentage of the | photoluminescence material in the contact lens is WP, and the following condition is satisfied: 0.01% ≤ WP ≤ 1.0% (Paragraph 0047, luminescent compound 0.01%-15%) for the purpose of assisting an individual with impaired visual ability to better discern colors.
Regarding Claim 12, Harding Ex 2, in view of Harding, further in view of Gruber and Harding further discloses wherein the contact lens is made of a hydrogel (Paragraph 0249), and the contact lens is photocured (Paragraphs 0253-0255) for the purpose of assisting an individual with impaired visual ability to better discern colors using a comfortable contact lens.
Regarding Claim 15, Harding Ex 2, in view of Harding, further in view of Gruber and Harding further discloses wherein the color changeable region further comprises at least two kinds of photoluminescence material (Paragraphs 0461-0153) for the purpose of assisting an individual with impaired visual ability to better discern colors by adjusting the peak wavelength.
Regarding Claim 16, Harding Ex 2, in view of Harding, further in view of Gruber and Gruber further discloses wherein the size of the total area of the color changeable region is AC, the size of the total area of the contact lens is AL, and the following condition is satisfied: 0.05 ≤ AC/AL ≤ 0.5, (Paragraph 0045, lines 20-25, photoluminescent material is applied only to the top half of the lenses Fig. 6A, 103 and 104, or AC/AL=0.50) for the purpose of direct light only to a portion of the retina of the wearer.
Regarding Claim 17, Harding Ex 2, in view of Harding, further in view of Gruber and Gruber further discloses wherein the size of the total area of the color changeable region is AC, the size of the total area of the contact lens is AL, and the following condition is satisfied: 0.5 ≤ AC/AL ≤ 1.0, (Paragraph 0045, lines 20-25, photoluminescent material is applied only to the top half of the lenses Fig. 6A, 103 and 104, or AC/AL=0.50) for the purpose of direct light only to a portion of the retina of the wearer.
Regarding Claim 22, Harding Ex 2, in view of Harding, further in view of Gruber and Gruber further discloses wherein the at least one of color changeable region is a pattern (Paragraph 0045, lines 20-25, photoluminescent material is applied only to the top half of the lenses Fig. 6A, 103 and 104, or AC/AL=0.50) for the purpose of direct light only to a portion of the retina of the wearer.
Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Harding et al. (US 2019/0194535, example 2), (hereinafter Harding Ex 2),  in view of Harding et al. (US 2019/0194535), in view of Gruber (US 2009/0201462), further in view of Argal et al. (US 2013/0107201).
Regarding Claim 2, Harding Ex 2, in view of Harding, further in view of Gruber discloses as is set forth above but does not specifically disclose wherein the photoluminescence material is a curcumin or a curcuminoid.
However Argal, in the same field of endeavor, teaches wherein the photoluminescence material is a curcumin or a curcuminoid (Paragraph 0311, lines 1-15) for the purpose of providing a UV-blocking feature for an ophthalmic lens.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the contact lens of Harding Ex 2, in view of Harding, further in view of Gruber with the wherein the photoluminescence material is a curcumin or a curcuminoid of Argal, for the purpose of providing a UV-blocking feature for an ophthalmic lens.
Regarding Claim 10, Harding Ex 2, in view of Harding, further in view of Gruber discloses as is set forth above but does not specifically disclose wherein further comprising an antioxidant.
However Argal, in the same field of endeavor, teaches wherein further comprising an antioxidant (Paragraph 0350, curcuminoids have radical scavenging properties that serve as a stabilizing antioxidant) for the purpose of reducing yellowing of the lens.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the contact lens of Harding Ex 2, in view of Harding, further in view of Gruber with the wherein further comprising an antioxidant of Argal, for the purpose of reducing yellowing of the lens.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Harding et al. (US 2019/0194535, example 2), (hereinafter Harding Ex 2),  in view of Harding et al. (US 2019/0194535), in view of Gruber (US 2009/0201462), further in view of Tanikawa et al. (US 2005/0243273).
Regarding Claim 13, Harding Ex 2, in view of Harding, further in view of Gruber discloses as is set forth above but does not specifically disclose wherein the contact lens comprises at least three lens layers, and the color changeable region is disposed on a middle lens layer of the at least three lens layers.
However Tanikawa, in the same field of endeavor, teaches wherein the contact lens comprises at least three lens layers, and the color changeable region is disposed on a middle lens layer of the at least three lens layers (Paragraph 0040, lines 10-18, Fig. 1b, photochromic dye-containing layer 16 (color changeable layer) surrounded by non-dye containing layers 18 and 18) for the purpose of providing protective layers around the color changeable layer.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the contact lens of Harding Ex 2, in view of Harding, further in view of Gruber with the wherein the contact lens comprises at least three lens layers, and the color changeable region is disposed on a middle lens layer of the at least three lens layers of Tanikawa, for the purpose of providing protective layers around the color changeable layer of a particular color.
Regarding Claim 14, Harding Ex 2, in view of Harding, in view of Gruber, further in view of Tanikawa discloses as is set forth above and Tanikawa further discloses wherein the color changeable region | further comprises at least one pigment (Paragraph 0040, lines 10-18, Fig. 1b, photochromic dye-containing layer 16 (color changeable layer) surrounded by non-dye containing layers 18 and 18) for the purpose of providing protective layers around the color changeable layer.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Harding et al. (US 2019/0194535, example 2), (hereinafter Harding Ex 2),  in view of Harding et al. (US 2019/0194535), in view of Gruber (US 2009/0201462), in view of Thakrar et al. (US 2003/0117576), further in view of Van Dalen (US 2012/0123313).
Regarding Claim 23, Harding Ex 2, in view of Harding, further in view of Gruber discloses the contact lens of claim 1, but does not specifically disclose comprising: and a light-proof package; wherein the contact lens product is a daily disposable product.
However Thakrar, in the same field of endeavor, teaches wherein the contact lens product is a daily disposable product (Paragraph 0105) for the purpose of providing comfort to the wearer.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the contact lens of Harding Ex 2, in view of Harding, further in view of Gruber with the comprising: wherein the contact lens product is a daily disposable product of Thakrar, for the purpose of providing comfort to the wearer.
Additionally, Van Dalen, in the same field of endeavor, teaches comprising: and a light-proof package (Paragraph 0039) for the purpose of minimizing activation of light sensitive components.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the contact lens of Harding Ex 2, in view of Harding, in view of Gruber, further in view of Thakrar with the comprising: and a light-proof package of Van Dalen, for the purpose of minimizing activation of light sensitive components. 
Allowable Subject Matter
Claims 3-9 and 18-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically, with respect to claim 3, none of the prior art either alone or in combination disclose or teach of a contact lens including, as the distinguishing feature(s) in combination with the other limitations wherein 

    PNG
    media_image1.png
    393
    296
    media_image1.png
    Greyscale

Specifically, with respect to claim 9, none of the prior art either alone or in combination disclose or teach of a contact lens including, as the distinguishing feature(s) in combination with the other limitations wherein further comprising: a metal ion, wherein the photoluminescence material is bonded to the metal ion so as to form a metal ion complex.
Specifically, with respect to claim 18, none of the prior art either alone or in combination disclose or teach of a contact lens including, as the distinguishing feature(s) in combination with the other limitations wherein a maximum diameter of the color | changeable region is DPmax, a diameter of the contact lens is D, and the following condition is satisfied: 0.05 ≤ DPmax/D ≤ 1.00.
Specifically, with respect to claim 20, none of the prior art either alone or in combination disclose or teach of a contact lens including, as the distinguishing feature(s) in combination with the other limitations wherein an average transmittance of the | color changeable region in a wavelength range of 380 nm - 480 nm is T3848, and the following condition Is satisfied: 30% ≤ T3848 ≤ 90%.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Faler et al. (US 2006/0014099), Gross et al. (US 2014/0220352), Dudai (US 6,874,888), and Neefe (US 4,657,363) are cited to show similar optical elements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656. The examiner can normally be reached M-F 8:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872